Citation Nr: 1224498	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for any acquired psychiatric disorder, to include posttraumatic stress disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel








INTRODUCTION

The Veteran served on active military duty from January 1999, to June 2000.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that it has recharacterized the issue regarding a psychiatric disorder to include both posttraumatic stress disorder (PTSD) and non-PTSD psychiatric disabilities.  The RO only adjudicated the issue of PTSD without consideration of any other non-PTSD psychiatric disabilities.  However, the scope of a psychiatric disability claim includes any disability that may reasonably be encompassed by the claimant's description of that claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran initially filed a claim for PTSD and his VA outpatient treatment records show treatment for PTSD, depression, anxiety, and anger issues.  Thus, the Board finds that the issue on appeal includes all diagnosed psychiatric disabilities.  Therefore, the issue on appeal has been recharacterized to reflect a broad interpretation of the Veteran's claim for service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to 1) obtain service personnel records (SPRs) and attempt to verify claimed stressors, as well as to attempt to obtain current VA treatment records and 2) provide the Veteran with a VA psychiatric examination.

First, remand is required to obtain SPRs and attempt to verify the Veteran's claimed stressors.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2) (2011).  It does not appear that all of the Veteran's SPRs are in the claims file (this needs to be clarified).  As they may be relevant to the issue of verifying the claimed stressors, VA must obtain any outstanding personnel records and associate them accordingly.  Although in official correspondence in support of his claim, the Veteran has asserted that the mere fact of being in the Marine Corps and undergoing training in and of itself should be considered a stressor, he has also elaborated on specific incidents in service to VA physicians that would be considered stressors.  In VA treatment records dated December 2007, September 2009, and December 2009, the Veteran alleges two stressors: an incident in which the Veteran witnessed a fellow Marine, named S., in training get cut up in concertina wire and an incident in which the Veteran witnessed another Marine commit suicide at gunpoint while stationed in Iwakuni, Japan.  No verification of these events was attempted.  Accordingly, the AMC must determine whether the stressors can be verified and then attempt to do so.  This may be accomplished via a review of the personnel file of record or via request through the Joint Services Records Research Center (JSRRC) or other government records repository.

While on remand, the AMC must attempt to obtain relevant VA treatment records.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records. 38 C.F.R. § 3.159(c)(2) (2011).  VA must make reasonable efforts to obtain private medical records.  38 C.F.R. § 3.15(c)(1).  Here, VA medical records dated from December 2007, to January 2008, and from June 2009, to August 2010, are associated with the claims file.  Attempts should be made to obtain any missing and current VA records.  Additionally, in an August 2010 VA treatment record, the Veteran noted seeing a private mental health provider.  Although a January 2008 letter is of file, there are no additional treatment records from this provider.  The AMC must also attempt to get a release from the Veteran and attempt to obtain these treatment records.

Second, remand is required to provide the Veteran with a VA psychiatric examination. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).   In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service. See 38 C.F.R. § 3.303(d) (2011).

Service connection for posttraumatic stress disorder (PTSD) requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2011). There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  

For non-PTSD psychiatric diagnoses, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden 381 F.3d at 1167.  Personality disorders are not disabilities for compensation purposes within the meaning of applicable legislation. 38 U.S.C.A. § 1131 (2011); 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, a psychosis superimposed on a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2011).  

An injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011). VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301(d).

Here, the Veteran filed a claim for service connection for PTSD as a result of serving in the Marine Corps and training.  In a December 2007 VA outpatient treatment record, a psychiatrist noted the Veteran's claim that he witnessed a suicide while stationed in Japan.  In VA outpatient treatment records starting in September 2009, the Veteran reiterated his claim of witnessing the suicide in Japan and spoke of an additional stressor, witnessing a Private S. in training get cut up in concertino wire.  SPRs indicate psychiatric symptoms and diagnoses of personality disorder, alcohol abuse, and an adjustment disorder that resolved.   Current VA and private treatment records show that the Veteran has been given diagnoses of PTSD, anxiety disorder, and depression with symptoms including anger and hostility.  The Veteran has alleged continuous symptoms since service discharge.

The Veteran's SPRs reveal his separation action for a personality disorder and alcohol rehabilitation failure, as well as supporting psychiatric examinations.  A December 1999 psychiatric evaluation noted that the Veteran was diagnosed with an adjustment disorder that had resolved.  A February 2000 psychiatric evaluation noted that the Veteran had a long pre-existing history of suicidal ideation and difficulty managing routine stressors.  The Veteran's service treatment records also noted that the Veteran had a personality disorder and alcohol rehabilitation failure on his separation physical examination.  

Because there is evidence of a current diagnosis, in-service symptoms, an allegation of continuing symptoms, and allegation of stressors, the Board has determined that a VA psychiatric examination is warranted.  Furthermore, because the Veteran's reported symptoms may encompass diagnoses other than PTSD, the requested examination must take this into consideration.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide a comprehensive, detailed statement of any further information he is able to recall regarding the occurrence of claimed stressors, including dates, locations, and identification of the unit he was associated with, names of individuals involved, and any other information that may assist in verifying that the events described occurred.  He should be advised that this information is vitally necessary to obtain supportive evidence of the stressors and that, absent specificity, an adequate search for verifying information cannot be conducted.
2. Obtain any of the Veteran's outstanding service personnel records (and if there are none indicate that fact).

3. After obtaining any necessary authorization, obtain the Veteran's treatment records from the private mental health center in Pueblo, Colorado.

4. Only if specific incidents and dates capable of verification are provided, the AMC should attempt to verify with the JSRRC or other appropriate government records repository the identified stressors for the applicable time periods.  If the AMC determines that specific information has not been provided and that a search by JSRRC is not possible, that should be noted in the file.

5. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding virtual and/or paper records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Notice must be provided to the Veteran and his or her representative. The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence. The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

6. After any additional treatment records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's acquired psychiatric conditions, to include PTSD.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner should state whether the Veteran has a diagnosis of PTSD that conforms to DSM-IV.  If the Veteran meets the DSM-IV criteria for PTSD and the suicide and wire incidents are verified, the examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater likelihood) that the PTSD was caused by such stressors.  Regardless of whether the above stressors are verified, the examiner must provide an opinion regarding whether any diagnosed PTSD is at least as likely as not (a 50 percent or greater likelihood) caused by the stressor of training in the Marine Corps.  If no PTSD diagnosis is made, the examiner must comment on the other PTSD diagnoses of record. 

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must determine whether there are any current non-PTSD psychiatric disorders.  If none are found, the examiner must provide comment on the psychiatric diagnoses of record, including anxiety disorder and depression.  For any non-PTSD psychiatric disorder diagnosed, the examiner must provide an opinion regarding whether it  is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's psychiatric symptoms and/or any other currently diagnosed psychiatric disability are related to active service.  The examiner must address the Veteran's lay statements that he has experienced psychiatric symptoms since his release from active duty. The examiner must also address the Veteran's STRs regarding history and treatment of psychiatric symptoms, to include the in-service diagnoses of personality disorder and alcohol abuse.  The examiner must provide opinions regarding 1) whether alcohol abuse was a symptom of another psychiatric disorder; 2) whether the alcohol abuse is caused by or aggravated by another psychiatric disorder and not willful misconduct; 3) whether there is a current diagnosis of a personality disorder; and 4) whether any psychiatric disorder that is found to be due to service is superimposed on the personality disorder or the symptoms can be separated from the personality disorder symptoms.

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


